Citation Nr: 0937476	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-26 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a kidney disorder, 
to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a hearing loss 
disorder.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, spouse, son


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to July 
1967.  The Veteran was stationed in Thailand from 1966 to 
1967.  Although the official records which show what date the 
Veteran left Thailand are difficult to read, the Veteran's 
DD214 reflects that the Veteran had 1 year and 4 days of 
foreign service.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision, and 
subsequent decisions, issued by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board Remanded the appeal in 2005.

The Veteran provided testimony at an April 2005 VA Central 
Office hearing before an Acting Veterans Law Judge who is no 
longer employed by the Board.  By a June 2009 letter, the 
Veteran was offered the opportunity to request another 
hearing, but the Veteran has not responded to that letter.  
Appellate review may proceed.  

The claims for service connection for diabetes mellitus and 
for a psychiatric disorder, to include PTSD, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The claim for service connection for a 
kidney disorder, including as secondary to diabetes mellitus, 
is deferred until the claim for diabetes mellitus is 
adjudicated, and is also addressed in the REMAND.



FINDINGS OF FACT

1.  The Veteran's current left ear hearing does not meet the 
criteria for hearing loss disability as defined for purposes 
of Veterans' benefits.

2.  It is less than likely that the Veteran's current right 
ear hearing loss disability is related to his military 
service.

3.  It is less than likely that the Veteran's current 
tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran did not incur a right ear hearing loss 
disability in service, nor may service connection for a right 
ear hearing loss disability be presumed, and no criterion for 
service connection for a left ear hearing disorder has been 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.385, 4.85 
(2008).

2.  The Veteran did not incur tinnitus in service or as a 
result of service, nor may service connection for tinnitus be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service 
connection for the claimed disorders.  Before assessing the 
merits of the appeal, VA's duties to the Veteran must be 
examined.  



VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

Following the Veteran's January 2002 claim for service 
connection for PTSD, the RO sent a May 2002 letter which 
advised the Veteran of the criteria for service connection 
generally.  A letter advising the Veteran of the criteria for 
service connection generally, and advising the Veteran of the 
types of evidence that might be relevant to establish a claim 
for service connection, was issued in December 2003, after 
the Veteran submitted a November 2003 claim for service 
connection for tinnitus.  Another letter advising the Veteran 
of the criteria for service connection was issued in February 
2004.  

Following the Board's October 2005 Remand, the Appeals 
Management Center issued a March 2006 notice letter.  Notice 
letters were again issued in September 2006 and June 2008.  
Those notices provided information regarding assignment of 
the degree of disability and the effective date for an award 
of disability, if granted, as required under Dingess.   

The Veteran's statements and testimony demonstrate personal 
knowledge of the criteria for service connection, since the 
Veteran offered specific allegations that he was exposed to 
hazardous noise in service, but not following service.  

To the extent that there was any defect in the timing or 
content of any notice to the Veteran, the Veteran has not 
raised any claim that he was prejudiced by any such defect.  
There is no presumption that any timing or content notice 
resulted in prejudice to the Veteran.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1706 (2009).  

The record establishes that the Veteran has had a full and 
fair opportunity to participate in the adjudication of the 
claims addressed in this decision.  The Board concludes that 
these appeals may be adjudicated without a remand for further 
notification.  

Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Service treatment records have been 
associated with the claims file.  Post-service private and VA 
clinical records have been obtained.  The Social Security 
Administration has confirmed that the Veteran has not 
submitted a claim for benefits with that agency.  Railroad 
Retirement Board records, which are voluminous, have been 
obtained.  

All post-service non-VA clinical records identified by the 
Veteran have been obtained.  Neither the Veteran nor his 
representative has identified any additional relevant 
records.  VA examination and medical opinion has been 
obtained, as directed by the Board's 2005 remand.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be awarded for a "chronic" condition 
when a disease defined by statute or regulation as a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307, 
and the Veteran presently has the same condition.   Hearing 
loss disability and tinnitus may be presumed service-
connected if manifested within one year following service.  
This presumption is considered in the analysis below.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

A Veteran is competent to testify as to a condition within 
his or her knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (noting that competent testimony "can be 
rejected only if found to be mistaken or otherwise deemed not 
credible).



1.  Claim for service connection for hearing loss disability

The Veteran's service treatment records include a March 1967 
separation examination.  That service treatment record 
discloses that each of the Veteran's hearing acuity 
thresholds were 25 decibels or under.  

At the time of VA examination conducted in October 2008, the 
Veteran's right ear hearing acuity was limited to 40 decibels 
at 4000 Hertz, but all other tested frequencies were 25 
decibels or under, and the four-frequency average was a 24-
decible loss.  In the left ear, the Veteran's hearing acuity 
was limited to 35 decibels at two frequencies, but all other 
tested frequencies were 25 decibels or under, and the four-
frequency average was a 24-decible loss.  Speech recognition 
was 100 percent at 60 decibels bilaterally.  The examiner 
concluded that the Veteran's left ear hearing loss did not 
meet VA criteria for hearing loss disability, although 
hearing loss in the right ear did.  The examiner further 
noted that, since the March 1967 separation examination 
disclosed normal hearing in each ear, it was less than likely 
that the Veteran's current hearing loss was related to 
military noise exposure.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Since the Veteran had an auditory threshold at 40 decibels at 
one frequency in the right ear, the Veteran's right ear 
hearing loss meets the criteria for disability.  However, 
since the auditory thresholds at only two of the five tested 
frequencies were above 25 decibels, and there was 100 percent 
speech recognition, and no threshold was 40 decibels or 
above, the Veteran's left ear hearing loss does not meet any 
criterion for hearing loss disability.  

The Veteran has reported that he was not treated for hearing 
loss by any private provider.  The Veteran first sought VA 
evaluation of his hearing in 2002, when more than 35 years 
had elapsed after his 1967 service separation.  

The objective evidence of record is entirely unfavorable to 
the Veteran.  Service treatment records reveal no complaints 
of hearing loss or other complaints about the ears in 
service.  The separation examination is negative for findings 
of hearing loss.  No hearing loss disability, as defined for 
VA purposes, is present in the left ear.  Hearing loss 
disability was first diagnosed in the right ear 40 years 
after the Veteran's service, and clinical opinion is against 
a finding that right ear hearing loss diagnosed so long after 
the Veteran's discharge is related to the Veteran's service.

The Board finds, as a matter of fact, that no evidence or 
statement provided by the Veteran indicates that he noticed 
diminished hearing acuity within one year following his 
service discharge.  There is no factual basis for application 
of a presumption of service connection for hearing loss 
disability, right ear.  

The only evidence favorable to the Veteran's claim is his own 
contention, raised in several statements submitted to VA, 
that his current hearing loss must be due to noise exposure 
in service, because his noise exposure after service has been 
minimal.  The Veteran is, as noted above, competent to state 
symptoms he can observe.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, in this case, he is not 
stating an observation as to when he first noticed hearing 
loss.  Rather, he is providing a clinical opinion as to the 
basis for the etiology of his right ear hearing disability.  
The Veteran's lay statements are not competent medical 
evidence to establish the etiology of a current right ear 
hearing loss.

The preponderance of the evidence is against the claim of 
entitlement to service connection for hearing loss.  There is 
no reasonable doubt which may be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.



2.  Claim for service connection for tinnitus

In his November 2003 statement, the Veteran stated that he 
had tinnitus as a result of exposure to noise during Air 
Force service at an office complex adjacent to a jetport.  
The Veteran indicated that he was exposed to little or no 
noise in his civilian job, because, although he worked for a 
railroad, he was a freight clerk and had little or no 
exposure to noise.

In a December 2003 statement, the Veteran reported that he 
was treated for "hearing problems" and ringing in the ears 
in 1990 or 1991.  The Veteran reported that he did not recall 
the name of the clinical or provider and did not know how to 
find these records.   

At the time of VA examination conducted in October 2008, the 
Veteran reported onset of tinnitus some 17 years earlier, in 
about 1990 or 1991.  The examiner concluded that, since the 
March 1967 separation examination disclosed no hearing loss 
in either ear, and the Veteran did not report tinnitus until 
more than 20 years had elapsed after it was less than likely 
that the Veteran's tinnitus was related to military noise 
exposure.  

The objective evidence of record is entirely unfavorable to 
the Veteran.  Service treatment records and the 1967 
separation examination reveal no complaints or findings of 
tinnitus in service.  No evidence or statement provided by 
the Veteran indicates that he noticed tinnitus within one 
year following his service discharge.  There is no factual 
basis for application of a presumption of service connection 
for tinnitus.  

The only evidence favorable to the Veteran's claim is his own 
contention, raised in several statements submitted to VA, 
that his tinnitus must be due to noise exposure in service, 
because his noise exposure after service was minimal.  The 
Veteran is, as noted above, competent to state symptoms he 
can observe.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, in this case, the Veteran's belief that his 
tinnitus is due to noise exposure in service is not a 
statement or an observation as to when he first noticed 
tinnitus.  Rather, he is providing a clinical opinion as to 
the basis for the etiology of tinnitus.  The Veteran's lay 
statements are not competent medical evidence to establish 
the etiology of tinnitus.

The preponderance of the evidence is against the claim of 
entitlement to service connection for tinnitus.  There is no 
reasonable doubt which may be resolved in the Veteran's 
favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER

The appeal for service connection for a hearing loss disorder 
is denied.

The appeal for service connection for tinnitus is denied.


REMAND

In his April 2005 hearing, the Veteran testified that, even 
though he was in Thailand rather than in Vietnam, defoliants 
were used, at least monthly, at Takhli Air Force Base, 
Thailand.  VA has specific procedures to determine whether a 
Veteran was exposed to herbicides in a location other than 
Vietnam, such as in Thailand.  The procedure for determining 
whether the Veteran was exposed to herbicides in Thailand 
should be applied to this case, as set forth in VA's 
Adjudication Procedure Manual, M21-1MR should be conducted.  

After such development is completed, the claim for service 
connection for diabetes mellitus should be readjudicated.  
The Veteran contends that a kidney disorder may be secondary 
to diabetes mellitus.  Therefore, the claim for service 
connection for kidney disease must be deferred until the 
claim for service connection for diabetes mellitus is 
readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The examiner who conducted a VA psychiatric examination in 
January 2009 determined that the Veteran did not meet the 
criteria for PTSD, but noted that it was "not at all clear" 
that the Veteran "would not have struggled with depression 
even in absence of military service."  This medical opinion 
essentially indicates that the Veteran's depressive disorder 
with anxiety might or might not be related or his service, 
and is too speculative to serve as a basis for appellate 
review.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Further development of the medical opinion evidence is 
required.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the criteria for 
secondary service connection, that is, the 
evidence which would be required to 
substantiate a claim that he has a kidney 
disorder as a result of diabetes mellitus, if 
service connection is granted for diabetes 
mellitus.  

2.  Comply with the provisions of VA's 
Adjudication Procedure Manual, M21-1MR, Part 
IV, Subpart ii, Chapter 2, regarding 
verification of herbicide exposure outside 
Vietnam, including the following, or as 
necessary to comply with any more favorable 
provision of M21-1MR applicable during the 
development of this claim:

a) Furnish a detailed description of the 
Veteran's claimed exposure while stationed at 
Takhli Air Force Base, Thailand, to C&P 
service via e-mail, at the e-mail address 
specified in the M21-1MR, and request a review 
of DoD's inventory of herbicide operations to 
determine whether herbicides were used as 
contended by the Veteran during the relevant 
time period.

b) If a negative response is received from the 
C&P Service, request verification of exposure 
to herbicides from the JSRRC.

3.  Afford the Veteran a psychiatric 
examination.  All indicated tests should be 
conducted.  A complete copy of this remand as 
well as the claims file must be made available 
to the examiner for review and comment.  The 
examiner should discuss review of relevant 
records, including reports of private 
psychiatric evaluations and treatment, as well 
as the report of January 2009 VA examination.  
The examiner should assign a diagnosis for 
each psychiatric disorder present.  

The examiner should then answer this question:  
Is it at least as likely as not (a 50 percent 
likelihood, or greater) or it is less than 
likely (a likelihood below 50 percent) that 
the Veteran acquired a psychiatric disorder, 
to include major depression or PTSD, in 
service or as a result of his military service 
or any incident(s) therein?  The examiner 
should explain the rationale for the opinion 
expressed.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it. 

5.  Readjudicate the claims for service 
connection for type II diabetes mellitus and 
for a psychiatric disorder.  Then, 
readjudicate the deferred claim for service 
connection for a kidney disorder, to include 
as secondary to diabetes mellitus.  If any 
decision remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
an opportunity to respond.  Thereafter, return 
the case to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


